 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   DANIEL DALOCANOG,                                  Case No.: 2:18-cv-00271-RFB-NJK
11          Plaintiff(s),                               Order
12   v.                                                 (Docket No. 30)
13   EQUIFAX INFORMAITON SERVICES,
     LLC, et al.,
14
            Defendant(s).
15
16         Before the Court is a motion to remove the firm Snell & Wilmer L.L.P. and attorney
17 Bradley T. Austin from the CM/ECF service list. Docket No. 30. Counsel submits he and his law
18 firm should be removed because Equifax Information Services, LLC has been dismissed from the
19 instant case. Id. Accordingly, the Court GRANTS the motion to remove Snell & Wilmer L.L.P.
20 and Mr. Austin from the service list.
21         IT IS SO ORDERED.
22         Dated: January 15, 2019
23                                                         _______________________________
                                                           NANCY J. KOPPE
24                                                         United States Magistrate Judge
25
26
27
28

                                                 1
